DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 17, 2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-5, 7, 19-24, and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsuzuka et al (JP2011178095A with references to the machine English translation provided herewith) in view of Anderson et al (PGPub 2014/0197574).
Regarding Claim 1, Mitsuzuka teaches a mold (Fig. 1- mold clamping device 12) comprising: 
a rotatable portion (Fig. 1- rotation shaft 36a) comprising a plurality of surfaces (Fig. 1- intermediate dies 38 and 39 on rotation shaft 36a);
a frame portion configured to rotatably support the rotatable portion (Fig. 1; [0018]- intermediate board 35 has a frame shape and rotatably supports rotation shaft 36a);

a second portion configured to be fixed to a movable board of the injection molding machine (Fig. 1- movable die 15 fixed on movable plate 16) and configured to come into contact with another surface of the plurality of surfaces different from the one surface by clamping the mold (Fig. 1- movable die 15; [0014]- stationary die 19 and intermediate die 38 or 39 and movable die 15 and intermediate die 38 or 39 are closed to form cavities); and
a production unit attached to the frame portion (Fig. 1- injection molding machine 11).


    PNG
    media_image1.png
    393
    435
    media_image1.png
    Greyscale



Anderson teaches an alternate injection molding device (Abstract) wherein the mold includes mating openings and pins in the support portion of the mold (Fig. 2- mold support alignment features 34, 36; Figs. 20-21- mold support alignment features 134, 136) in order to align the mold parts [0052].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mold of Mitsuzuka to include mating openings and pins in the support portion of the mold as taught by Anderson with reasonable expectation of success to align the mold parts [0052] thus meeting the instant limitation of a plurality of guides fixed with respect to the first portion and configured to penetrate the frame portion and the second portion.

Regarding Claim 2, Mitsuzuka further teaches the production unit comprises a slide portion that is movable, and wherein a part of the cavity is defined by bringing the slide portion into contact with the rotatable portion by moving the slide portion ([0029]- the first injection device 13 is provided so as to be movable as the movable plate 16 is moved to open and close the mold, and is further moved forward and backward with respect to the movable mold 15).

Regarding Claim 3, Mitsuzuka further teaches a movement portion configured to bring the slide portion into contact with the rotatable portion in a case of clamping the mold ([0029]- the first injection device 13 is provided so as to be movable as the movable plate 16 is moved to open and close the mold, and is further moved forward and backward with respect to the movable mold 15).

Regarding Claim 4, Mitsuzuka further teaches the production unit comprises an injection unit (Fig. 1- injection part 13 and 14).


Regarding Claim 7, Mitsuzuka further teaches the production unit comprises a movement portion configured to move the piece portion ([0018]- turntable 37 rotates rotation shaft 36a which rotates die attachment surfaces 37a and 37b).

Regarding Claim 19, Mitsuzuka further teaches the production unit comprises: a slide portion that is movable with the injection unit in a direction toward the rotatable portion; and a movement portion configured to move the injection unit and the slide portion in the direction toward the rotatable portion ([0029]- the first injection device 13 is provided so as to be movable as the movable plate 16 is moved to open and close the mold, and is further moved forward and backward with respect to the movable mold 15).

Regarding Claim 20, Mitsuzuka further teaches the injection unit injects resin toward a cavity defined by the slide portion ([0030]- injection part 13 performs the primary molding between the movable mold and an intermediate mold).

Regarding Claim 21, Mitsuzuka further teaches the cavity defined by the slide portion is defined by a second slide portion ([0029]- The second injection device 14 is provided on the base and can be advanced and retracted with respect to the fixed mold 19) and a formed member held by the rotatable portion ([0031]- injection part 14 performs the secondary molding between the fixed mold and an intermediate mold to form the composite part).


Regarding Claim 23, Mitsuzuka further teaches the rotatable portion comprises a releasing portion ([0025], [0032]- intermediate molds include an ejector mechanism; ejector mechanism is operated to project the composite).

Regarding Claim 24, Mitsuzuka further teaches the releasing portion is an ejector pin ([0023]- the ejector mechanism has ejector pins).

Regarding Claim 27, Mitsuzuka further teaches each of the plurality of surfaces is provided with one of a plurality of forming portions (Fig. 1- intermediate dies 38 and 39 on rotation shaft 36a), the plurality of forming portions each having the same shape ([0025]- intermediate dies 38 and 39 have the same shape).

Regarding Claim 28, Mitsuzuka further teaches the forming portions include a first forming portion and a second forming portion (Fig. 1- intermediate dies 38 and 39), and at least one of the first forming portion and the second forming portion is formed on a piece portion ([0019]- intermediate dies 38 and 39 are attached to the die attachment surfaces 37a and 37b).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Mitsuzuka et al (JP2011178095A with references to the machine English translation provided herewith) in view of Anderson et al (PGPub 2014/0197574) and Fujishiro et al (US Pat. 5599486).
Regarding Claim 25, Mitsuzuka and Anderson are silent as to the exact mechanism of the driving portion.  
Fujishiro teaches driving the ejector pins with solenoids in order to move the ejector pins with small reciprocations to avoid the generation of cracks in the molded product (Col. 14, Lines 44-54). 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mold of Mitsuzuka to include driving the ejector pins with solenoids as taught by Fujishiro with reasonable expectation of success to move the ejector pins with small reciprocations to avoid the generation of cracks in the molded product (Col. 14, Lines 44-54). 

Response to Arguments
Applicant’s arguments, filed July 16, 2021, with respect to the rejection(s) of claim 1 under 35 USC 102 in view of Mitsuzuka have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Mitsuzuka et al (JP2011178095A) and Anderson et al (PGPub 2014/0197574).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrianna Konves whose telephone number is (571)272-3958.  The examiner can normally be reached on Monday-Thursday and alternate Fridays 7:00-4:00 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.K./Examiner, Art Unit 1748             
11/8/21

/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712